        6:21-cv-01426-TMC           Date Filed 05/13/21       Entry Number 1       Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   GREENVILLE DIVISION

 Westfield Insurance Company,                           Civil Case No.: ______________________

      Plaintiff,
                                                                      COMPLAINT
 v.
                                                                 (Jury Trial Demanded)
 MTR HOTELS, LLC; PARAGON HOTEL
 COMPANY, INC., and A. T. P.,

      Defendants.


         The Plaintiff, Westfield Insurance Company (“Westfield”) seeking a declaration of rights

pursuant to 28 U.S.C. § 2201(a) as set forth herein, alleges:

                                               PARTIES

         1.        Westfield Insurance Company (“Westfield”) is a foreign corporation domiciled in

Ohio which is licensed to do business in the State of South Carolina.

         2.        The Defendants MTR Hotels, LLC (“MTR”) and Paragon Hotel Company, Inc.

(“Paragon”) are South Carolina limited liability companies with their principal place of business

in Greenville County, South Carolina.

         3.        Given the nature of the underlying case, upon which this case for declaratory relief

is filed, Defendant A.T.P. is identified in this Complaint only by generic initials to prevent public

disclosure of A.T.P.’s name. Upon information and belief, Defendant A.T.P.’s Counsel has either

previously disclosed A.T.P.’s full name to all counsel or will immediately upon identification of

additional counsel. Upon information and belief, all parties consent to proceeding by using

A.T.P.’s initials via a Motion for Protective Order filed in the underlying case. A.T.P. is a citizen

and resident of South Carolina.




                                                    1
       6:21-cv-01426-TMC          Date Filed 05/13/21       Entry Number 1         Page 2 of 8




                                  JURISDICTION AND VENUE

        4.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a) because this is

a civil action between citizens of this State and citizens or subjects of a foreign state and the amount

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

        5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(1) because at least

one defendant resides in this judicial district and all defendants reside in the State of South Carolina

and pursuant to § 1391(a)(2) because a substantial part of the events or omissions giving rise to

the claim occurred in this judicial district.

                                   FACTUAL BACKGROUND

        6.      This matter involves a request for a declaration of rights to determine whether

coverage exists pursuant to a Business Owners Policy (the “Policy”) entered into between

Westfield and MTR/Paragon with policy number BOP 4981374 and policy dates of April 1, 2010

to April 1, 2011. (See Exhibit “A” attached hereto and incorporated by reference.)

        7.      An action was filed in The United States District Court for the District of South

Carolina Greenville Division, captioned A.T.P. v. MTR Hotels, LLC, Case No. 6:21-cv-00647-

TMC (the “underlying action”). (See Exhibit “B” attached hereto and incorporated by reference.)

        8.      The Plaintiff in the underlying action, A.T.P., has filed a one count action against

MTR pursuant to the Trafficking Victims Protection Reauthorization Act (“TVPRA”), 18 U.S.C.

§1595(a) alleging that MTR knowingly benefitted from participation in a venture that MTR knew

or should have known engaged in acts in violation of the TVPRA.

        9.      The Plaintiff in the underlying action has alleged that Defendant MTR knowingly

participated and benefitted from the criminal sex trafficking of the plaintiff at its hotel.




                                                   2
      6:21-cv-01426-TMC          Date Filed 05/13/21      Entry Number 1        Page 3 of 8




       10.     Defendant MTR owns the Days Inn hotel in question and Defendant Paragon

manages the day-to-day operations of the property pursuant to a management agreement.

       11.     A.T.P.’s sole claim in the underlying action is brought under 18 U.S.C. §1595(a).

This Code Section provides as follows: “[A]n individual who is a victim of a violation of this

Chapter may bring a civil action against the perpetrator (or whoever knowingly benefits,

financially or by receiving anything of value from participation in a venture which that person

knew or should have known has engaged in an act in violation of this chapter . . .” (Emphasis

added.) The chapter referenced is Chapter 77 of the Crimes and Procedures Title of the US Code

entitled, “Peonage, slavery and trafficking”.

       12.     The Underlying Complaint alleges that:

               a.      Plaintiff was trafficked for sex at the Day’s Inn located at 60 Roper

                       Mountain Road, Greenville, South Carolina 29607 for approximately two

                       weeks, specifically including the date of March 21, 2011. (Complaint, ¶9.)

               b.      Plaintiff’s sex trafficker was Quintavious Obic. (Ex. B, ¶10.)

               c.      Mr. Obic rented at least two to three rooms at the Days Inn. (Ex. B, ¶11.)

               d.      Plaintiff was entrapped by Mr. Oblic. (Ex. B, ¶14.)

               e.      MTR failed to prevent and/or take steps to prevent the criminal conduct of

                       sex trafficking at the hotel so that it could continue earning a profit at the

                       expense of human life, rights and dignity. (Ex. B, ¶29.)

               f.      The sex trafficker was permitted by MTR to sell multiple young women for

                       sex at the hotel for weeks at a time. (Ex. B, ¶32.)

               g.      MTR aided, concealed, confined, benefitted and profited from sex

                       trafficking and other criminal activity. (Ex. B, ¶38.)




                                                 3
6:21-cv-01426-TMC     Date Filed 05/13/21       Entry Number 1        Page 4 of 8




      h.    MTR harbored human traffickers and sex trafficking victims at the hotel.

            (Ex. B, ¶39.)

      i.    MTR allowed the Days Inn to be a venue for sex trafficking. (Ex. B, ¶41.)

      j.    Plaintiff was exposed to dangerous conditions as a sex slave at the hotel that

            resulted in her confinement, bodily injury, emotional distress and mental

            harm, while MTR profited from the rental fees. (Ex. B, ¶42.)

      k.    MTR was on notice of the prevalence of sex trafficking at the Days Inn and

            failed to take adequate stipes to prevent its occurrence. (Ex. B, ¶43.)

      l.    MTR permitted, harbored, facilitated and participated with A.T.P.’s sex

            trafficker in the ongoing sex trafficking venture at the Days Inn whereby

            A.T.P. was routinely and continually sold for sex at the hotel and where she

            was seriously and permanently injured thereby. (Ex. B, ¶47.)

      m.    MTR knowingly benefited from the sex trafficking of A.T.P. by receiving

            a percentage of the revenue generated. (Ex. B, ¶51.)

      n.    MTR participated in a sex trafficking venture by providing A.T.P.’s sex

            trafficker, for a fee, the necessary venue for A.T.P.’s sex trafficking.     It

            alleges that MTR had knowledge of this conduct occurring at the hotel with

            four other victims prior to A.T.P.’s arrival and profited by providing a safe

            haven for traffickers by maintaining a loyalty of the segment of their

            customer base that seeks to participate in the illegal sex trade. (Ex. B, ¶52.)

      o.    A.T.P. suffered substantial physical, emotional and psychological harm and

            other damages as a direct and proximate result of MTR’s participation in

            this sex trafficking venture. (Ex. B, ¶57.)




                                      4
       6:21-cv-01426-TMC             Date Filed 05/13/21     Entry Number 1    Page 5 of 8




        13.     “Sex Trafficking” is defined under the U.S. Code as “recruiting, enticing,

harboring, transporting, obtaining, maintaining, patronizing or soliciting a person for a commercial

sex act”. (See Exhibit B, ¶25, quoting 18 U.S.C. 1591(a), et seq.)

        14.     The Plaintiffs in the underlying action are seeking substantial actual and punitive

damages.

        15.     Westfield has agreed to provide a defense to the lawsuit on behalf of MTR pursuant

to a full reservation of rights.

                                         THE POLICY TERMS

        16.     The Policy issued by Westfield contains the following provisions, which are,

among other provisions of the Policy, relevant to this action:

        Section II-Liability of the Business Owners Coverage Form states as follows:

        SECTION II – LIABILITY

        A. Coverages

                1. Business Liability

                        a.         We will pay those sums that the insured
                                   becomes legally obligated to
                                   pay as damages because of "bodily
                                   injury", "property damage" or "personal
                                   and advertising injury" to
                                   which this insurance applies. We
                                   will have the right and duty to defend
                                   the insured against any "suit" seeking
                                   those damages. However, we
                                   will have no duty to defend the insured
                                   against any "suit" seeking
                                   damages or "bodily injury", "property
                                   damage" or "personal and advertising
                                   injury", to which this
                                   insurance does not apply.

                        b. This insurance applies:




                                                    5
       6:21-cv-01426-TMC         Date Filed 05/13/21       Entry Number 1        Page 6 of 8




                               (1)     To "bodily injury" and "property
                                       damage" only if:

                                       (a)     The "bodily injury" or
                                               "property damage" is
                                               caused by an "occurrence"
                                               that takes place in the
                                               "coverage territory"

                               (2)     To “personal and advertising injury”
                                       caused by an offense arising out of
                                       your business, but only if the offense
                                       was committed in the “coverage
                                       territory” during the policy period

In order for a claim to fall within the coverage provided under Section II of the policy, “liability”,
there must be an “Occurrence”. “Occurrence” is defined in the policy under subparagraph F as
follows:

       F. Liability and Medical Expenses Definitions

               13.     "Occurrence" means an accident, including
                       continuous or repeated exposure to
                       substantially the same general harmful
                       conditions.

The policy defines “Personal and advertising injury” as follows under Subparagraph F:

               14.     “Personal and advertising injury” means injury,
                       Including consequential “bodily injury”, arising
                       Out of one of more of the following offenses:

                       a. False arrest, detention or imprisonment;

The policy includes the following exclusions:

       B. Exclusions

           1. Applicable To Business Liability Coverage

               This insurance does not apply to:

               a. Expected Or Intended Injury

               "Bodily injury" or "property damage"
               expected or intended from the


                                                  6
      6:21-cv-01426-TMC           Date Filed 05/13/21      Entry Number 1      Page 7 of 8




               standpoint of the insured. This exclusion
               does not apply to "bodily injury"
               resulting from the use of
               reasonable force to protect persons
               or property.

               p. Personal and Advertising Injury

               “Personal and advertising injury”:

               (1) Caused by or at the direction of the
                   insured with the knowledge that the act
                   would violate the rights of another and
                   would inflict “personal or advertising injury”

This exclusion does not apply to “personal and advertising injury” arising out of “false arrest,
detention or imprisonment”.

               r. Criminal Acts

               "Personal and advertising injury"
               arising out of a criminal act committed
               by or at the direction of the insured.


                           DECLARATORY JUDGMENT
                 THAT THE POLICY DOES NOT PROVIDE COVERAGE

       17.     There is a justiciable controversy existing between the parties and that the parties

named as Defendants have or may claim an interest in the subject matter of this litigation, in that

the resolution of coverage matters may affect the rights and liabilities of the Defendants in regard

to their own exposure to damages which are the subject of the underlying action.

       18.     Westfield seeks a declaration from the Court that it is under no duty or obligation

as set forth in the Policy to defend or to indemnify MTR/Paragon for any matters related to the

underlying action or any judgment arising therefrom on the following grounds:

       (1) The Underlying Complaint does not allege an “Occurrence” as defined by the policy.

       (2) The policy excludes coverage for “expected or intended injury”.



                                                 7
      6:21-cv-01426-TMC          Date Filed 05/13/21      Entry Number 1       Page 8 of 8




       (3) The policy excludes coverage for “personal and advertising injury” caused by or at the
           direction of the insured with the knowledge that the act would violate the rights of
           another and would inflict “personal and advertising injury”.

       (4) The policy excludes coverage for “personal and advertising injury” arising out of
           “criminal acts”.

       WHEREFORE, Westfield prays that the Court inquire into this matter and declare the

rights of the parties under the Policy at issue and further find that there is no duty to defend the

underlying action or to indemnify MTR/Paragon for any matters relating to the underlying action

and for such other and further relief as the Court deems just and proper.

                                      Respectfully submitted,


                                          s/ Payton D. Hoover
                                      Payton D. Hoover, Esq.
                                      Federal Ct. I.D. #10397
                                      phoover@richardsonplowden.com
                                      James H. Elliott, Jr., Esq.
                                      Federal Ct. I.D. # 07043
                                      Jelliott@richardsonplowden.com
                                      Richardson, Plowden, & Robinson, P.A.
                                      235 Magrath Darby Blvd., Ste. 100
                                      Mt. Pleasant, SC 29464
                                      Tele: (843) 714-2617
                                      Fax: (843) 805-6599
                                      Attorneys for the Plaintiff Westfield Insurance
                                      Company
Mt. Pleasant, South Carolina
Dated: April 28, 2021




                                                 8
